Title: To James Madison from William Lambert, 18 February 1812
From: Lambert, William
To: Madison, James


Sir,
City of Washington, February 18th. 1812.
In a late conversation with the Secretary of State, he assured me that, in his opinion, the President of the United States was favorably disposed towards me. I am glad to hear that the mean persecution I have met with from others, has not a tendency to lessen me in his estimation. Permit me to state, that I have not only now, but ever had a high respect for your talents and character; and if a sentiment to the contrary, as proceeding from me, has at any time been insinuated, I shall do myself the justice to declare it a base, malicious falshood.
But it is in vain for me, without active and powerful friends, to bear up under the heavy load of accumulating evils with which I am oppressed. At an Early period of life I entered into the public service, to which near twenty years have been assidiously devoted. I am compelled in my own defence to declare, that no person in my situation could have more industriously or faithfully discharged the trust: but I am to be rejected and trampled upon, because I am poor, and not an apt scholar in the school of deception and intrigue, under cowardly and frivolous pretexts behind my back, that I am, or have been in the habits of intemperance, and therefore, unworthy of confidence or patronage; these insinuations artfully circulated in such a manner as that the malicious propagators can only be suspected, but not convicted, have operated against me for years past, notwithstanding the daily evidence which my conduct has given to disprove the charge: the object of those venemous persecutors seems to be, to depreciate my past services, ruin me, if they can, in the opinion of the most worthy and respectable part of the American community, and to drive me from this city and district, with a blackened character, neglected, despised and unprotected.
I have no claim on you for any peculiar patronage in my behalf; my enemies have taken care to deprive me of the means of being useful to others or myself, and appear to expect homage from me, on account of their unjust persecution; but this they never shall have; my contempt, but not my respect, shall be shewn for repeated acts of wilful injustice; and it is immaterial to me who they are, or consider themselves to be, who commit them.
Permit me to express a grateful sense of my obligation to you for the favorable opinion suggested by the Secretary of State, and to assure you, that if it ever shall be in my power to be serviceable in any degree, it will not be evinced alone by the tenor of this letter. I am, Sir, with great respect, Your most obedient Servant,
William Lambert.
